Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, Group I, there being no allowable generic or linking claim. Note: there was an unintentional typo of the claim numbers listing in the Group I and it understood that the claims that read on the nonelected invention, Group I are 14-17, instead of 14-16.
Applicant timely traversed the restriction (election) requirement in the reply filed on 07/18/2022.
	Examiner disagrees with the arguments that there is no serious burden for the Examiner to search the two distinct inventions. The scope of the two inventions (device and method) are different and different areas of CPC and keywords search are required to perform a thorough search. Even with the powerful search engine, different scope with different inventions require considerable amount of time throughout the prosecution. That necessitated the restrictions between these two groups of inventions. 
Therefore, Examiner maintains the restriction and the restriction is made FINAL.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20060157836 A1; hereinafter “Park”)

In re Claim 1, Park discloses a manufacturing method for a display substrate (figs. 16-29), comprising: 
providing a base 110; 
forming a passivation layer (180p, 180q) (¶ 0085-0087) on a surface of the base; 
forming an amorphous oxide conductive material layer 190 (figs. 27-28, ¶ 0153; “a conductive layer 90 preferably made of transparent material such as ITO, IZO and a-ITO (amorphous indium tin oxide) is deposited by sputtering”) on a surface of the passivation layer facing away from the base; 
forming a photoresist pattern 60 (figs. 27-28, ¶ 0153) on a surface of the oxide conductive material layer 190 facing away from the base 110, wherein the photoresist pattern 60 has an exposure region (¶ 0153; hereinafter “Exp_R”), and 
a portion of photoresist 60 in the exposure region is removed (fig. 27, ¶ 0153, the photoresist 60 is exposed and developed using a photomask) and a portion of the oxide conductive material layer at a position corresponding to the exposure region is exposed (fig. 17; ¶ 0153); 
etching the portion of the oxide conductive material layer in the exposure region of the photoresist pattern to form a hollow position exposing a portion of the passivation layer (fig. 17; ¶ 0153); and 
removing a certain thickness material of the portion of the passivation layer 180q exposed through the hollow position (figs. 29, ¶ 0154; “the upper passivation layer 180q are removed by ashing, to remove the charges formed in the exposed surface of the upper passivation layer 180q by the plasma treatment is removed”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Lee et al. (US 20180012947 A1; hereinafter “Lee”).

In re Claim 2, Park discloses the manufacturing method (figs. 16-29) according to claim 1, wherein the passivation layer comprises a first passivation sub-layer 180q and a second passivation sub-layer 180p which are stacked, and wherein 
the first passivation sub-layer 180q is further away from the base 110 than the second passivation sub-layer 180p, and wherein 
the removing the certain thickness material of the portion of the passivation layer exposed through the hollow position comprises: removing at least a certain thickness material of a portion of the first passivation sub-layer 180p exposed through the hollow position (figs. 29, ¶ 0154; “the upper passivation layer 180q are removed by ashing, to remove the charges formed in the exposed surface of the upper passivation layer 180q by the plasma treatment is removed”). 

Park does not expressly disclose the first passivation sub-layer 180q and a second passivation sub-layer 180p are made of a same material, and the second passivation sub-layer is more compact than the first passivation sub-layer.
In the same field of endeavor, Lee discloses a manufacturing method for a display substrate (figs. 4A-4B), wherein the first passivation sub-layer 171 and a second passivation sub-layer 473 are made of a same material, and the second passivation sub-layer 473 is more compact than the first passivation sub-layer 171 (¶ 0102, 0121; “the third passivation layer 473 and the first passivation layer 171 may be formed of silicon oxide (SiOx)”, “the deposition process of the third passivation layer 473 requires a longer time than the deposition process of the first passivation layer 171. Therefore, in the deposition process of the third passivation layer 473, atoms are deposited more densely, so that the third passivation layer 473 has a higher film density than the first passivation layer 171”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Lee into the method of Park and the form the second passivation sub-layer from same material, but more compact than the first passivation sub-layer in order to minimize exposure of the channel layer to hydrogen. Thus, a change in threshold voltage Vth of the thin film transistor can be suppressed. Further, the bias temperature stress (BTS) of the thin film transistor can also be improved (¶ 0121 of Lee).


In re Claim 3, Park/Lee discloses the manufacturing method according to claim 2 outlined above. Park further discloses wherein the removing the certain thickness material of the portion of the first passivation sub-layer exposed through the hollow position comprises: completely removing the portion of the first passivation sub-layer 171 exposed through the hollow position (see figs. 4A-4B of Park).


Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee, as applied to claim 2 above, and further in view of Kojima et al. (JP 2009272108 A; hereinafter “Kojima”).

In re Claim 4, Park/Lee discloses the manufacturing method according to claim 2 outlined above, but does not expressly disclose wherein the portion of the oxide conductive material layer in the exposure region of the photoresist pattern is wet etched by using a first etching solution.
In the same field of endeavor, Kojima discloses a manufacturing method for a display substrate (figs. 3a-3c), wherein the portion of the oxide conductive material layer 110 in the exposure region of the photoresist pattern is wet etched by using a first etching solution (see description of fig. 3C of the attached English translation; “the pixel electrode 110 made of ITO”, “The electrode 110 is exposed. In the present embodiment, wet etching is performed using buffered hydrofluoric acid (BHF) as an etchant similarly to the formation of the second partition wall material film 130a.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kojima into the method of Park/Lee in order to control the etching rate and shape of the oxide conductive material layer pattern (see the paragraph starting with “Next, as shown in FIG. 3C…” of Kojima).

In re Claim 5, Park/Lee/Kojima discloses manufacturing the method according to claim 4 outlined above. 
Kojima further discloses wherein the removing the certain thickness material of the portion of the first passivation sub-layer exposed through the hollow position comprises: 
performing a wet etching on the portion of the first passivation layer exposed through the hollow position by using a second etching solution (“Next, as shown in FIG. 3A, …In this embodiment, silicon oxide (SiO2) is used as a material for forming the second partition wall material film 130a, and is formed so as to cover the pixel electrode 110 and the planarization layer 106. Then, the second partition wall material film 130a is formed by patterning using a photolithography method and an etching technique. Here, a film made of silicon oxide is wet-etched by using buffered hydrofluoric acid (BHF), which is a mixed solution of hydrofluoric acid (HF) and ammonium fluoride (NH .sub.4 F), as an etchant to emit light”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kojima into the method of Park/Lee in order to control the etching rate and shape of the passivating wall.

In re Claim 6, Park/Lee/Kojima discloses the manufacturing method according to claim 5, wherein the passivation layer is made of silicon oxide or silicon nitride, the oxide conductive material layer is wet-etched by using the first etching solution, and the first etching solution and the second etching solution have a same composition and both contain hydrofluoric acid (see the paragraphs starting with “Next, as shown in FIG. 3A…”, “Next, as shown in FIG. 3C…”of Kojima).

In re Claim 7, Park/Lee/Kojima discloses the manufacturing method according to claim 5 outlined above.
Furthermore, Kojima discloses a mixed solution of hydrofluoric acid (HF) and ammonium fluoride (NH.sub.4 F) as the second etching solution, that is to etch the SiO2 based passivation layer. Therefore, Kojima discloses a mass ratio a of hydrofluoric acid to the second etching solution which is less than 1. 
Kojima does not expressly disclose wherein a mass ratio a of hydrofluoric acid to the second etching solution satisfies: 0.15% ≤a ≤ 0.45%.

It would have been obvious for one of ordinary skilled in the art at the time this application was effectively filed to apply the teachings of Kojima in order to control the etching rate and shape of the passivating wall.
Furthermore, it would have been an obvious matter of design choice to control the mass ratio of the hydrofluoric acid to the second etching solution, since applicant has not disclosed that the particular mass ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the mass ratio disclosed in Kojima.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Further, controlling the mass ratio of the hydrofluoric acid to the second etching solution is obvious to control the etching rate. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art of record, alone or in combination, does not expressly disclose etching a preset depth of the first passivation sub-layer exposed through the hollow position by adopting an anisotropic plasma etching process, and then stopping etching; and etching the remaining material of the first passivation sub-layer by adopting an isotropic plasma etching process, in context of claims 1 and 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893